Mr. Justice Burnett
delivered the opinion of the court.
1. It is contended by the defendants that this is a suit to remove a cloud from the title of the plaintiff, and that the facts stated in the complaint are not sufficient to authorize the granting of such relief. They argue that it is incumbent upon the plaintiff in such a suit, not only to state the nature of the alleged cloud, but to show wherein the claim by virtue thereof is void. *544Conceding this to be a correct statement of the rule, and applying it to the plaintiff’s declaration, we find that the defendants have attempted to sell his land for the debt of another. Reduced tó its lowest terms, this cannot be done lawfully, and the statement itself shows the reason why the resulting cloud would be null as a basis of title.
The plaintiff’s allegation of ownership of the realty mentioned having been denied, it was incumbent upon him to prove the averment. Ve find exemplified in the record a homestead patent for the land from the United States to Alfred J. Carpenter, recorded June 29, 1901, a deed from Carpenter and wife to the Wallowa Mercantile Company on January 2, 1906, covering the same premises, a sheriff’s deed purporting to be the result of a mortgage foreclosure conveying the land to the' Wallowa Mercantile Company on January 21,1908, and, lastly, a deed from the Wallowa Mercantile Company to the plaintiff, of date July 22, 1910, transferring to him the title to the realty in question. If nothing else were shown, these conveyances operate to vest the title in fee simple in the plaintiff, and constitute at least prima facie proof of the allegations of his complaint. It was incumbent upon the defendants, therefore, to establish their own case. In other words, they were compelled to prove the judgment of the Justice’s Court upon which they rely as authority for their éxecution and sale of which plaintiff complains.
2, 3. It is said in Section 87, L. O. L.:
“In pleading a judgment or other determination of a court or officer of- special jurisdiction, it shall not be necessary to state the facts conferring jurisdiction, but such judgment or determination may be stated to have been duly given or made. If such allegation be *545controverted, the party pleading shall be bound to establish on the trial the facts conferring jurisdiction. ’ ’
According to Ashley v. Pick, 53 Or. 410 (100 Pac. 1103), overruling earlier cases on the matter of pleading, we find that the answer of the defendant properly avers the rendition of the judgment in the Justice’s Court when it states that the “judgment was duly given, made and entered.” None of the decisions, however, dispense with the necessity of proving the facts conferring power on an inferior court when its determination is challenged. The authority of a Justice’s Court is thus defined in Section 951, L. O. L.:
“A Justice’s Court has jurisdiction, but not exclusive, of the following actions: (1) For the recovery of money or damages only, when the amount claimed does not exceed $250; (2) for the recovery of specific personal property when the value of the property claimed and the damages for the detention do not exceed $250; (3) for the recovery of any penalty or forfeiture, whether given by statute or arising out of contract, not exceeding $250; (4) also, to give judgment without action, upon the confession of the defendant for any of the causes specified in this section, except for a penalty or forfeiture imposed by statute.”
This excerpt is qualified by Section 952 in these words:
. ' ‘ The jurisdiction conferred by the last section does not extend, however, (1) to an action in which the title to real property shall come in question; (2) to an action for false imprisonment, libel, slander, malicious prosecution, criminal conversation, seduction, or upon a promise to marry.”
Other restrictions on actions to recover a penalty or forfeiture given by statute are prescribed by Sec*546tion 953. As said by Mr. Justice Moore in Ferguson v. Byers, 40 Or. 468 (67 Pac. 1115, 69 Pac. 32):
“A court’s jurisdiction of tbe subject matter of an action is determined, in the first instance from an inspection of the allegations of a complaint.”
The only evidence offered by the defendants in support of their allegations of a duly given judgment of the Justice’s Court was the exemplification of the journal of that court, which is here set down:
“State of Oregon,
County of Wallowa — ss.:
“Proceedings in Justice Court, before J. F. Burleigh, Justice of the Peace. Action for recovery of money. Issued March 5, 1903. Returnable March 16, 1903. Returned March 12, 1903. James Haynes, Constable. Be it remembered, that on this 5th day of March, 1903, a verified complaint was filed in the above-entitled action by plaintiffs. A summons was issued made returnable on March 16, 1903, at 10 o’clock a. m., and placed in the hands of O. W. Pagin, constable, for service. March 12,-1903, summons was returned indorsed as follows: ‘State of Oregon, County of Wallowa — ss.: I hereby certify that I served the within summons within said county and state on the within named A. J. Carpenter on the 6th day of March, 1903, by delivering a copy thereon prepared and certified to by me as constable, together with a copy of the complaint prepared and certified to by J. F. Burleigh, Justice of the Peace, to A. J. Carpenter, personally. O. W. Pakin, Constable.’ March 16, 1903,10 o’clock a. m. Now, at this time, which was the time set for the trial of the above-mentioned issue, plaintiff appeared by their attorney, T. D. Hitt, for trial. Defendant appeared not at all, and after waiting one full hour, and he still failing to appear or answer the complaint herein as by law required, his default is hereby entered. It is therefore hereby considered, ordered, and adjudged that plaintiffs have *547and recover of and from the defendant the sum prayed for in the complaint, to wit, the sum of ninety-four and 60/100 dollars, and the further sum of ten dollars attorney’s fees and the costs of this action to be taxed.
“ J. F. Burleigh,
“Justice of the Peace.”
No complaint or summons was offered in evidence, nor was there any attempt to give secondary evidence of the contents of such papers. The defendants relied solely on the journal entries above quoted. A casual reading of them reveals nothing whatever to show that the action was one over which the Justice’s Court had jurisdiction. For aught that appears on the judgment-book of the justice, the action may have involved the title to real property or false imprisonment, libel, slander or malicious prosecution, all within the inhibition of Section 952, supra. The judgment of a Justice’s Court is not in any sense of the word self-sustaining. The original documents upon which it proceeded must be put in evidence, or secondary evidence given thereof, in the cases prescribed by law, before its decisions can be sustained, when controverted. The showing of the defendants is fatally defective in this respect.
4. Further, conceding that the determination of the Justice’s Court was regular in form and supported by jurisdiction over the subject matter, it remains to be seen whether by the subsequent proceedings it was properly made a lien upon the realty involved. It is said in Section 2442, L. O. L.:
“Whenever a judgment is given in a Justice’s Court in favor of anyone for the sum of $10 or more, exclusive of costs or disbursements, the party in whose favor the judgment is given may at any time thereafter, while such judgment is enforceable, file a certified transcript thereof with the county clerk of the *548county wherein such judgment is given, and thereupon such clerk shall immediately docket the same in the judgment docket of the Circuit Court, * * ”
The section further prescribes that from the time of the docketing of the judgment in that manner it shall be a lien upon the real property of the defendant as though it were a judgment of the Circuit Court. It is required by Section 771, L. O. L., that whenever a copy of a writing is certified to be used as evidence the certificate shall state that the copy has been compared by the certifying officer with the original, and that it is a correct transcript therefrom and of the whole of such original, or of a specified part thereof. The certificate appended to the alleged judgment of the Justice’s Court is in these words:
“State of Oregon,
County of Wallowa — ss.:
“I hereby certify that the foregoing is a full, true, and correct copy of my docket in the above-entitled action, and of the whole thereof.
“J. F. Burleigh,
“Justice of the Peace.”
It has been held in Bloomfield v. Humason, 11 Or. 229 (4 Pac. 332), and in State v. McDonald, 55 Or. 419 (103 Pac. 512, 104 Pac. 967, 106 Pac. 444), that this section does not apply to public records of other states or countries; but in the first of these cases Chief Justice Watson uses this language:
“The respondents duly objected to the admission of the transcript as incompetent, and not properly certified. The certificate of the officer does not state that the copies composing this transcript, or any of them, have been compared by him with the originals, as required by * * the * * Code, and the respondents insist here that this alone is sufficient cause for *549rejecting them as evidence. If the state law controlled, we could find no answer to this objection. The statute is clear and imperative upon this point. These copies are not authenticated in the mode prescribed by it, and the courts cannot dispense with its requirements. But the certificate does comply with the provisions of the federal law on the subject, and under that authority the evidence must be admitted.”
In Banc.
In the instant case the matter introduced in evidence relates to a domestic judgment, and if it is to be given effect it must needs .be identified as required by our statute on that subject. Because it fails to state that 'the certifying officer had compared the exemplification with the original, the certificate of authentication is of no effect and the transcript was not sufficient authority to the clerk of the Circuit Court to docket the judgment as a lien upon real property. The contention of the defendants is thus shown to be without foundation.
The plaintiff having made a prima facie case by the production of the deeds already mentioned, and defendants having failed to establish their contention by any competent evidence, it is unnecessary to consider the other questions suggested at the argument.
The decreé of the Circuit Court is affirmed.
Affirmed. Rehearing Denied.